 


110 HR 4052 IH: Atomic Veterans Relief Act
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4052 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Abercrombie (for himself, Mrs. Boyda of Kansas, Ms. Bordallo, Mr. Clay, Mr. Filner, Mr. Gordon of Tennessee, Mr. Hinchey, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to revise the eligibility criteria for presumption of service-connection of certain diseases and disabilities for veterans exposed to ionizing radiation during military service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Atomic Veterans Relief Act.
2.Eligibility criteria for presumption of service-connection resulting from exposure to ionizing radiation due to open-air nuclear testingSection 1112(c)(3)(B) of title 38, United States Code, is amended by inserting before the period at the end of clause (i) the following: or exposure to ionizing radiation due to residual contamination resulting from such a detonation.
3.Requirement to allow service-connection for disabilities of veterans exposed to ionizing radiation while in military service to be established without dose reconstruction recordSection 1154 of title 38, United States Code, is amended by adding at the end the following new subsection:

(c)
(1)The Secretary shall include in the regulations pertaining to service-connection of disabilities referred to in subsection (a) additional provisions to ensure, in the case of a claim by a radiation-exposed veteran for service-connection of a nonpresumptive disability, that the procedures for establishment of whether the disability is service-connected do not require imputation to the veteran, through a process known as dose reconstruction, of any particular level of exposure to ionizing radiation.
(2)For purposes of this subsection:
(A)The term radiation-exposed veteran has the meaning given that term in section 1112(c)(3)(A) of this title.
(B)The term nonpresumptive disability means a disability not specified in section 1112(c)(2) of this title.. 
 
